Name: Council Regulation (EC) No 2323/2002 of 16 December 2002 on the conclusion of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 July 2002 to 30 June 2006
 Type: Regulation
 Subject Matter: fisheries;  Africa;  international affairs
 Date Published: nan

 Avis juridique important|32002R2323Council Regulation (EC) No 2323/2002 of 16 December 2002 on the conclusion of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 July 2002 to 30 June 2006 Official Journal L 349 , 24/12/2002 P. 0004 - 0005Council Regulation (EC) No 2323/2002of 16 December 2002on the conclusion of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 July 2002 to 30 June 2006THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) In accordance with the Agreement between the European Economic Community and the Republic of Senegal on fishing off the coast of Senegal(2), the two Parties have held negotiations with a view to determining the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol.(2) As a result of these negotiations, a new Protocol setting out the fishing opportunities and the financial contribution provided for in the abovementioned Agreement for the period from 1 July 2002 to 30 June 2006 was initialled on 25 June 2002.(3) It is in the Community's interest to approve the Protocol.(4) The allocation of the fishing opportunities among the Member States, their obligation to report catches and the obligation for Community shipowners to land tuna catches in Senegal at their own expense in accordance with point C of the Annex to the Protocol should be laid down,HAS ADOPTED THIS REGULATION:Article 1The Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 July 2002 to 30 June 2006 is hereby approved on behalf of the Community.The text of the Protocol is attached to this Regulation(3).Article 2The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3The obligation of direct landing by freezer tuna seiners set out in point C (c) of the Annex to the Protocol shall be met by Community shipowners on the basis of the following breakdown:- Vessels flying the French flag: 44 %- Vessels flying the Spanish flag: 56 %.Article 4The Member States whose vessels fish under this Regulation shall be required to notify the Commission of the quantities of each stock caught in the Senegalese fishing zone in accordance with Commission Regulation (EC) No 500/2001(4).Article 5The President of the Council is hereby authorised to designate the persons empowered to sign the Protocol in order to bind the Community.Article 6This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 2002.For the CouncilThe PresidentM. Fischer Boel(1) Opinion of 5.12.2002 (not yet published in the Official Journal)(2) OJ L 226, 29.8.1980, p. 17.(3) See page 46 of this Official Journal.(4) OJ L 73, 15.3.2001, p. 8.